Citation Nr: 1706824	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  12-02 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in June 2013.  The VLJ that held the hearing is no longer employed at the Board.  Although the Veteran was offered another hearing, he did not indicate that he desired another hearing.

In November 2014, the Board determined that new and material evidence had been received to reopen the claim of service connection for a psychiatric disability and remanded the issue on the merits.  

In November 2015, the Board denied service connection for an acquired psychiatric disorder, including PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in a July 2016 Order, vacated the Board's November 2015 decision and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A brief recitation of some of the relevant factual background of this case is necessary.  The Veteran's service treatment records (STRs) reflect that there were no psychiatric abnormalities noted on the May 1969 enlistment examination.  In February 1971, a psychiatric evaluation noted that the Veteran wanted to be transferred from his present environment.  The Veteran reported that he had performed well until he was arrested for possession of marijuana and that he had experienced problems since that time.  The Veteran complained of insomnia and visual hallucinations while on watch.  The examiner assessed that the Veteran was obviously depressed, was defeatist in attitude, and had some paranoid ideation.  The examiner found no evidence of overt psychosis.  The impression was neurotic, situational depression.  

Service personnel records indicate that, in August 1971, the Veteran surrendered to civil authorities at Boise, Idaho as an unauthorized absentee from the naval service.  He was released to military control and held in county jail for safekeeping pending disposition.   In October 1971, he was discharged from active duty early due to unfitness.

Following service, the records reflect psychiatric treatment and diagnoses since the 1980's.  The record show that the Veteran reported that he was initially abused as a child and then was exposed to war stressors while serving in the military including being fearful of the enemy and incoming fire.  The diagnoses in the various reports included PTSD, depression, anxiety, polysubstance abuse, and a personality disorder.

A March 2010 VA memorandum reflected a formal finding on a lack of information required to verify stressors in connection with the Veteran's PTSD claim.  

During the June 2013 Board hearing, the Veteran reported that he first sought treatment for PTSD around 1975.  He stated that he talked about his experience in Vietnam.  He mentioned his childhood in groups, but his childhood was pretty normal.  He believed his PTSD was from the stress of being an oiler on a refueling ship.  He was in charge of 10 guys and they ran 2 different fueling rigs at times, and would be operating up to 48 hours without any sleep.  When they entered the combat zone, he maintained that position and also was stationed on a gun mount.  He stated that he believed they were fired upon.  Off the coast of Korea, a boat was going around the ship firing.  He could not tell whether it was firing directly at them, but they had no ammunition in the gun mount so it was very stressful.  They also feared for their lives when they went through a hurricane and tornado at sea.  The Veteran believed that the stress during service caused him to self-medicate with alcohol and drugs.  He stated he had no drug or alcohol abuse history prior to the service.  Prior to being discharged from the military, he had a nervous breakdown where he was running around the ship yelling and screaming and they sent him to a psychiatrist and stationed him at the base for 2 weeks before returning him to the ship.  While he was on leave after his tour, he went AWOL.  He stated he was still doing drugs at that time.  After service, he tried to function and work.  He got married and then a year later that ended in divorce.  The stress and the nightmares and everything got to the point where he was using heavily.  In 1984, he went to rehab and was able to maintain sobriety for 15 years.  During that time, he was in a very stressful situation with regards to going to college, and the PTSD symptoms began to return.  He reported taking an antidepressant and sleep aids.

On April 2015 VA examination, the Veteran reported that a friend of his died in the Philippines.  He stated that when they entered in combat zones, his stress increased.  He had guns pulled on him.  He went into an off-limits bar and into a drug deal.  He became "crazy" and didn't care if he lived or died.  Following psychological testing and review of the record, the examiner opined that, to a reasonable degree of medical certainty, the Veteran did not have PTSD or any other service-connected psychiatric condition.  The evidence of record which was supported and reinforced by psychological testing as well as face-to-face interview with the Veteran both by a psychologist and a psychiatrist (the examiner) pointed to a diagnosis of personality disorder and ongoing substance abuse (marijuana).  There was consistent aggrandizing of symptoms and over reporting of symptoms known to be associated with PTSD.  As a result, his psychological testing profiles were invalid and could not be used to support a diagnosis of combat related PTSD.  Overall, the evidence in this case pointed to a diagnosis of personality disorder, not otherwise specific (NOS), with narcissistic and antisocial traits and ongoing substance abuse issues.  The Veteran's mild depressive symptoms were not felt to be related to a combat related PTSD, either, since the historical course appeared to be related to medical issues and other losses occurring later in his life, as well as ongoing substance abuse.  Thereafter, the examiner noted that the Veteran left a note stating that in 1975, he found 7 murder victims which caused his military experiences to become very real.  He did not provide further information.  

The JMR in this case indicated that there are deficiencies with the most recent medical opinion, noting that it is unclear whether the April 2015 examiner considered the Veteran's prior diagnoses of PTSD when she found that he did not have PTSD, especially in light of her statement that "[t]here is no indication either by face-to-face examination, psych testing or the medical record that this veteran has combat related PTSD."  The Board finds that an additional medical examination is needed in this case to include a comprehensive medical opinion.

With regard to the Veteran's claimed stressors, the JMR indicated that the Board has failed thus far to ensure VA satisfied its duty to assist the Veteran in obtaining the deck logs for the USS Chipola to verify his in-service stressors.  The Veteran served in the U.S. Navy on the USS Chipola during the 18-month period from September 1969 to July 1971.  The Veteran reported the following incidents as inservice stressors related to his PTSD during his time onboard: (1) killing a sapper attempting to climb onboard armed with explosives when he was on night watch at gun mount, (2) receiving small arms fire, (3) serving in an expeditionary campaign while in the waters of Korea, and (4) experiencing a tornado/hurricane at sea.  The Veteran also reported in a November 26, 1990, progress note record that he "[k]illed a man while on ship [and] following that had a change in attitude [and] personality - became rebellious, began to use more [alcohol and] drugs"), and in an April 16, 1990, progress note, the Veteran reported having "painful guilt [about] a man he killed in Da Nang harbor").  As noted, in March 2010, the RO made a formal finding of a lack of information required to verify stressors in connection to the PTSD claim.  The RO concluded that it had insufficient information to send to the Joint Services Records Research Center (JSRRC) to verify the events described by the Veteran.  However, in Gagne v. McDonald, 27 Vet. App. 397, 402-03 (2015), the Court held that "the duty to assist required VA to submit multiple 60-day record searches" to JSRRC and that "the 13-month period in [that] case" was not "unreasonably long."  27 Vet. App. at 403-404.  Accordingly, the JMR indicated that JSRRC must be contacted to obtain the USS Chipola deck logs, and an attempt to verify the Veteran's stressors should be made.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC and any other appropriate agency as necessary, to obtain the USS Chipola deck logs, in 60 day increments, to cover the service of the Veteran aboard that vessel for the 18-month period from September 1969 to July 1971.

The AOJ should also contact the appropriate government entity to include JSRRC, if appropriate, to verify the following stressors as reported by the Veteran:

(1) killing a sapper attempting to climb onboard armed with explosives when the Veteran was on night watch at gun mount, 
(2) receiving small arms fire, 
(3) serving in an expeditionary campaign while in the waters of Korea, 
(4) experiencing a tornado/hurricane at sea, and 
(5) the Veteran's killing of a man in Da Nang harbor (and perhaps the same as the stressor reported above in stressor (1).  

If the search for corroborating information leads to negative results, the Veteran and his representative must be notified of this fact.  The efforts taken to obtain the corroborating information must be explained, and any further action to be taken must be described.

2.  Schedule the Veteran for a VA psychiatric and PTSD examination by an appropriate medical professional.  The examiner must thoroughly review the Veteran's record and respond to the following:  

(a).  Is it at least as likely as not that the Veteran currently has a psychiatric disorder other than PTSD that had its onset in service; that (for any diagnosed psychosis) was manifest to a compensable degree within one year of service; or that is otherwise etiologically related to his military service.  The examiner should address the inservice findings of insomnia, visual hallucinations, depression, defeatist attitude, paranoid ideation, and the diagnosis of neurotic, situational depression.  The examiner should address all post-service diagnoses including depression and anxiety, as well as any current diagnosis on examination, and their etiological relationship, if any, to service.

(b) With regard to PTSD, the examiner must provide an opinion as to whether the Veteran meets the diagnostic criteria for PTSD and, if so, whether it is at least as likely as not (probability of 50 percent or greater) that it is related to any verified military stressor or based on a on a fear of terrorist or hostile activity or any confirmed combat activity in service.  The examiner should comment on the post-service diagnoses of PTSD that are noted in medical records associated with the Veteran's claims file.

(c)  If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service that resulted in a current acquired psychiatric disorder. 

The examination report must include a complete rationale for all opinions expressed.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

